



















Banks, Samuel Dean Jr
Employment Agreement





--------------------------------------------------------------------------------









EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), is entered into on the 6th day of
November, 2019, by and between Tyson Foods, Inc., a Delaware corporation, and
any of its subsidiaries and affiliates (hereinafter collectively referred to as
“Tyson”), and Samuel Dean Banks Jr (hereinafter referred to as “you”).
WITNESSETH:
WHEREAS, after careful and thoughtful consideration, Tyson is appointing you to
the position of President of Tyson Foods, Inc., effective as of December 20,
2019 (the “Effective Date”); and
WHEREAS, Tyson is engaged in a very competitive business, where the development
and retention of extensive confidential information, trade secrets and
proprietary information as well as customer relationships and goodwill are
critical to future business success; and
WHEREAS, by virtue of your employment with Tyson, you will be involved in the
development of, and will have access to, Tyson’s confidential information, trade
secrets and proprietary information, and, if such information were to get into
the hands of competitors of Tyson, it could do substantial business harm to
Tyson; and
WHEREAS, you will not be provided with or given access to Tyson’s customers and
goodwill or Tyson’s confidential information, trade secrets and proprietary
information unless you execute this Agreement; and
WHEREAS, Tyson has advised you that agreement to the terms of this Agreement,
and specifically the non-compete and non-solicitation sections, is an integral
part of this Agreement, and you acknowledge the importance of the non-compete
and non-solicitation sections, and having reviewed the Agreement as a whole, are
willing to commit to the restrictions set forth herein;
NOW, THEREFORE, Tyson and you hereby mutually agree as follows:
1.Employment.
(a)Consideration. In consideration of the above and other good and valuable
consideration, you are expressly being given employment, continued employment, a
relationship with Tyson, certain monies, benefits, severance, stock awards,
training and/or access to trade secrets and confidential





--------------------------------------------------------------------------------





information of Tyson and its customers, suppliers, vendors or affiliates to
which you would not have access but for your relationship with Tyson in exchange
for you agreeing to the terms of this Agreement.
(b)Duties. Tyson hereby agrees to employ you and you hereby accept employment
with Tyson as President. The duties and services required to be performed by you
shall be consistent with your position, as assigned by the CEO of Tyson in his
sole discretion from time to time. You agree to devote substantially all of your
working time, attention and energies to the business of Tyson. You may make and
manage personal investments (provided such investments in other activities do
not violate, in any material respect, the provisions of Section 6 of this
Agreement), be involved in charitable and professional activities, and, with the
prior written consent of the Chairperson of the Compensation and Leadership
Development Committee (the “CLDC Chairperson”) of the Board of Directors of
Tyson Foods, Inc. (the “Board”), serve on boards of other for profit entities,
provided such activities do not materially interfere with the performance of
your duties hereunder. You agree that during your employment with Tyson, you
will not engage in any (i) competitive outside business activities, (ii) outside
business that provides goods or services to Tyson, or (iii) outside business
that buys products from Tyson, other than with the CLDC Chairperson’s written
approval. You will devote your best efforts to the performance of your duties
and the advancement of Tyson and shall not engage in any other employment,
profitable activities, or other pursuits which would cause you to disclose or
utilize Confidential Information (as defined in Section 6(a)), or reflect
adversely on Tyson. This obligation shall include, but is not limited to,
obtaining the consent of the CLDC Chairperson prior to performing tasks for
business associates of Tyson outside of your customary duties for Tyson, giving
speeches or writing articles, blogs, or posts, about Tyson’s business,
improperly using Tyson’s name or identifying your association or position with
Tyson in a manner that reflects unfavorably upon Tyson. You further agree that
you will not use, incorporate, or otherwise create any business entity or
organization or domain name using any name confusingly similar to the name of
Tyson or the name of any affiliate of Tyson or any other name under which any
such entities do business.
(c)Term of Employment. Subject to successful completion and verification of
satisfactory results (each as determined by Tyson) of: (i) the documents
necessary to establish your identification and work eligibility under the
Immigration Control and Reform Act of 1986; (ii) passing a drug screen; and
(iii) a routine background check, your employment under this Agreement will
commence on the Effective Date above and end on the date your employment
terminates pursuant to Section 3 (the “Period of Employment”).
2.Compensation.
(a)Base Salary. For the services to be performed hereunder during the Period of
Employment, Tyson shall pay you at a base salary of $1,150,000, which may be
adjusted by Tyson from time to time. Such base salary shall be paid in
accordance with Tyson’s payroll practice.





--------------------------------------------------------------------------------





(b)Incentive Eligibility. You may receive annual cash and/or long-term incentive
awards under Tyson’s annual and long-term incentive plans then in effect (if
any), on terms and in amounts as determined by and subject to the discretion of
the Compensation and Leadership Development Committee of the Board (the “CLDC”).
(c)Stock Grants. You may receive stock awards under an equity incentive
compensation plan of Tyson then in effect (if any), on terms and in amounts as
determined by and subject to the discretion of the CLDC.
(d)Benefit Plans, Vacation and Reimbursement Programs. You shall be entitled to
participate in any benefit plans of Tyson as adopted or amended from time to
time on terms and in amounts consistent with those generally applicable to other
senior executive-level employees. You will be entitled to an annual paid
vacation in accordance with Tyson’s applicable vacation policy, as in effect
from time to time. Tyson will pay or reimburse you for all reasonable expenses
actually incurred or paid by you in the performance of your services to Tyson,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.
(e)Review. Base salary, incentive compensation, stock grant levels, and plan
participation will be subject to review annually (or from time to time at the
discretion of the CLDC), when compensation of other officers and managers of
Tyson are reviewed for consideration of adjustments thereof.
(f)Perquisites. During the Period of Employment, Tyson shall make available the
personal use of Tyson aircraft in a manner consistent with Tyson’s then-existing
policies; provided that your personal use of Tyson aircraft shall not interfere
with Tyson’s use of such aircraft.
3.Termination. Upon any termination of your employment for any reason, you shall
immediately resign from all boards, offices and other positions with Tyson or
from any board or committee of an association or industry group where you
represent Tyson. The date upon which your employment terminates and the Period
of Employment ends will be your “Termination Date” for all purposes of this
Agreement. Your employment may be terminated under this Agreement in the
following events:
(a)Death. Your employment hereunder will terminate upon your death.
(b)Disability. Your employment hereunder will terminate upon your “Disability”.
For purposes of this Agreement, Disability has the same meaning as provided in
the long-term disability plan or policy maintained or, if applicable, most
recently maintained, by Tyson. If no long-term disability plan or policy was
ever maintained on behalf of you or, if the determination of Disability relates
to an incentive stock option, Disability means that condition described in
Section 22(e)(3) of the Internal Revenue Code (the “Code”), as amended from time
to time. In the event of a dispute, the determination of Disability will be made
by the Committee (as defined in Tyson’s equity incentive plan) and will be
supported by advice of a physician competent in the area to which such
Disability relates.





--------------------------------------------------------------------------------





(c)Termination by You for Good Reason. Upon the occurrence of a “Good Reason”
event, you may terminate your employment pursuant to this Agreement by providing
a notice of termination for Good Reason to Tyson within no more than seven
(7) days of the Good Reason event and providing Tyson thirty (30) days following
receipt of such notice to cure the Good Reason event. If Tyson cures the Good
Reason event within such thirty (30) day period, you may not terminate your
employment for Good Reason (but you may voluntarily resign pursuant to
Section 3(d) below). If Tyson fails to cure the Good Reason event within
such thirty (30) day period, your termination of employment will be effective
under this Section 3(c) at the end of such thirty (30) day period. For purposes
of the Agreement, you will be treated as having terminated for “Good Reason” if
you terminate employment after having been demoted from the position of
President which Tyson does not cure, within the time period specified in this
Section 3(c), by restoring you to the position of President.
(d)Voluntary Termination by You without Good Reason. You may terminate your
employment pursuant to this Agreement at any time by not less than thirty
(30) days prior written notice to Tyson, which notice period may be waived by
Tyson. Upon receipt of such notice, Tyson shall have the right, at its sole
discretion, to accelerate your Termination Date at any time during said notice
period.
(e)Termination for Cause by Tyson. Tyson may terminate your employment hereunder
for “Cause” at any time after providing a notice of termination for Cause to
you. For purposes of this Agreement, you shall be treated as having been
terminated for Cause if and only if you are terminated as a result of the
occurrence of one or more of the following events:
(i)
any willful and wrongful conduct or omission by you that, in each case, injures
or is reasonably likely to injure Tyson;

(ii)
any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;

(iii)
you are convicted of, confess to, plead no contest to, or become the subject of
proceedings that provide a reasonable basis, after due inquiry, for Tyson to
believe that you have been engaged in a felony; or

(iv)
your intentional or willful violation of any restrictive covenant provided for
under Section 6 of this Agreement or any other agreement to which you are a
party.

For purposes of this Agreement an act or failure to act shall be considered
“willful” only if done or omitted to be done without your good faith reasonable
belief that such act or failure to act was in the best interests of Tyson. In no
event shall Tyson’s failure to notify you of the occurrence of any event
constituting Cause, or to terminate you as a result of such event, be construed
as a consent to the occurrence of future





--------------------------------------------------------------------------------





events, whether or not similar to the initial occurrence, or a waiver of Tyson’s
right to terminate you for Cause as a result thereof.
(f)Termination by Tyson without Cause. Tyson may terminate your employment
hereunder without Cause at any time upon notice to you.
4.Compensation Following Termination of Employment. In the event that your
employment hereunder is terminated in a manner as set forth in Section 3 above,
you shall be entitled to the compensation and benefits provided under this
Section 4.
(a)Termination Due to Death, Disability, Voluntary Termination without Good
Reason or Termination for Cause by Tyson. In the event that your employment is
terminated by reason of death, Disability, voluntary termination by you without
Good Reason or for Cause by Tyson, Tyson shall pay the following amounts to you
or your estate:
(i)
Any accrued but unpaid base salary for services rendered to the Termination
Date, any accrued but unpaid expenses required to be reimbursed under this
Agreement, and any vacation accrued to the Termination Date (“Accrued
Compensation”); and

(ii)
Any benefits accrued through the date of termination to which you may be
entitled pursuant to the plans, policies and arrangements, as determined and
paid in accordance with the terms of such plans, policies and arrangements
(“Plan Benefits”).

(b)Termination by Tyson without Cause or by you for Good Reason. In the event
that your employment is terminated by Tyson for reasons other than death,
Disability or Cause, or by you for Good Reason, Tyson shall pay the following
amounts to you;
(i)
Accrued Compensation;

(ii)
Plan Benefits;

(iii)
Subject to your execution of the Release (as defined below), the treatment of
your equity awards will be governed by the provisions of the applicable award
agreements and equity plan(s) under which such awards were granted;

(iv)
Subject to your execution of the Release (as defined below), an amount equal to
the sum of (x) 24 months of your base salary and (y) two times your annual
cash-based target bonus (the “Severance Amount”). The Severance Amount will be
paid over 24 months in accordance with Tyson’s payroll practice, and otherwise
subject to the Tyson Foods Severance Pay Plan for Contracted Employees;






--------------------------------------------------------------------------------





(v)
Subject to your execution of the Release, if upon the Termination Date you are
eligible for and timely elect COBRA health continuation coverage under Tyson’s
group health plan(s) for yourself and, if applicable, your eligible dependents,
such coverage will be paid for by Tyson, less the portion of the premium cost
paid by active employees for the same coverage, for the period beginning with
the first day of the COBRA health continuation coverage period and ending on the
date on which occurs the earliest of the following: (i) the date on which you
cease to be entitled to receive any payments under Section 4(b)(iv) for any
reason; (ii) the date you cease to be eligible for COBRA health continuation
coverage; (iii) 18 months; or (iv) the date you notify Tyson that you no longer
desire coverage under Tyson’s group health plan(s).

(c)Release. For purposes of this Agreement, “Release” means that specific
document which Tyson shall present to you for consideration and execution after
your termination of employment, under which you agree to irrevocably and
unconditionally release and forever discharge Tyson and related parties from any
and all causes of action which you at that time had or may have had against
Tyson (excluding any claim for indemnity under this Agreement, or any claim
under state workers’ compensation or unemployment laws), plus other customary
provisions contained in such document. The Release will be provided to you as
soon as practical after your Termination Date, but in any event in sufficient
time so that you will have adequate time to review the Release as provided by
applicable law. The Release must be signed within twenty-one (21) days of its
presentation to you (or within forty-five (45) days if you are terminated as
part of a group termination). After you sign the Release, you will have seven
(7) days to change your mind and to revoke your signature. The Release shall not
become effective until the seven (7) day revocation period has expired without
revocation. Tyson maintains a form of Release, which it may change from time to
time as it deems appropriate. The latest version of the Release shall be
available for your review upon request. Subject to the payment provisions of the
Tyson Foods Severance Pay Plan for Contracted Employees and Section 9 below, any
payments subject to a Release shall commence on the first payroll period
commencing on or after the date the Release becomes effective (the “First
Payroll Date”); however, in the event the payments constitute salary
continuation or similar periodic payments, the payment on the First Payroll Date
will include any such periodic payments that have accrued between your
Termination Date and the First Payroll Date.
5.Stock Grants on Change in Control. Upon the occurrence of a Change in Control
(defined below) the stock awards that have been granted to you pursuant to award
agreements from Tyson under Section 2, or which have otherwise been previously
granted to you under an award agreement from Tyson, and which awards remain
outstanding at the time of the Change in Control, will be treated in accordance





--------------------------------------------------------------------------------





with the applicable award agreements. For purposes of this Agreement, the term
“Change in Control” shall have the same meaning as set forth in Tyson’s equity
incentive compensation plan then in effect; provided, however, that a Change in
Control shall not include any event as a result of which one or more of the
following persons or entities possess or continues to possess, immediately after
such event, over fifty percent (50%) of the combined voting power of the Company
(as defined in Tyson’s equity incentive plan) or if applicable, a successor
entity: (a) Tyson Limited Partnership, or any successor entity; (b) individuals
related to the late Donald John Tyson by blood, marriage or adoption, or the
estate of any such individual (including Donald John Tyson’s); or (c) any entity
(including, but not limited to, a partnership, corporation, trust or limited
liability company) in which one or more of the entities, individuals or estates
described in clauses (a) and (b) hereof possess over fifty percent (50%) of the
combined voting power or beneficial interests of such entity. Notwithstanding
the foregoing, this Section 5 shall not affect the time or form of payment under
an applicable award agreement, and all awards shall be paid at the time, and in
the form, provided under the terms of such award agreement. The Committee (as
defined in Tyson’s equity incentive plan) shall have the sole discretion to
interpret the foregoing provisions of this paragraph.
6.Restrictive Covenants and Other Restrictions.
(a)Confidential Information.
(i)
You acknowledge that during the course of your employment with Tyson, you will
be provided, learn, develop and have access to Tyson’s trade secrets,
confidential information and proprietary materials which may include, but are
not limited to, the following: strategies, methods, books, records, and
documents; technical information concerning products, formulas, production,
distribution, equipment, services, and processes; procurement procedures and
pricing techniques; the names of and other information concerning customers,
suppliers, vendors, investors, and other business affiliates (such as contact
name, service provided, pricing, type and amount of services used, credit and
financial data, and/or other information relating to Tyson’s relationship with
that business affiliate); pricing strategies and price curves; positions, plans,
and strategies for expansion or acquisitions; budgets; customer lists; research;
weather data; financial analysis, returns and reports and sales data; trading
methodologies and terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; prospective
customers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating Tyson; bids or proposals submitted to any third party;






--------------------------------------------------------------------------------





technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other information, whether tangible or intangible, in any form or
medium provided (collectively, “Confidential Information”) which is not
generally available to the public and which has been developed, will be
developed or acquired by Tyson at considerable effort and expense. Without
limiting the foregoing, you acknowledge and agree that you will learn, be
provided, develop and have access to certain techniques, methods or applications
implemented or developed by Tyson which are not generally known to the public or
within the community in which Tyson competes, and any and all such information
shall be treated as Confidential Information.
(ii)
During your employment with Tyson and at any time thereafter, unless otherwise
specifically authorized in writing by Tyson, you hereby covenant and agree:
(A) to hold Confidential Information in the strictest confidence; (B) not to,
directly or indirectly, disclose, divulge or reveal any Confidential Information
to any person or entity other than as authorized by Tyson; (C) to use such
Confidential Information only within the scope of your employment with Tyson and
for the benefit of Tyson; and (D) to take such protective measures as may be
reasonably necessary to preserve the secrecy and interests of Tyson in the
Confidential Information. You agree to immediately notify Tyson of any
unauthorized disclosure or use of any Confidential Information of which you
become aware.

(iii)
Nothing in the Agreement (A) prohibits or restricts you from disclosing relevant
and necessary information or documents in any action, investigation, or
proceeding relating to your employment by Tyson, (B) prohibits or restricts you
from cooperating with, providing relevant information to, testifying before, or
otherwise assisting in an investigation or proceeding by the Securities and
Exchange Commission (“SEC”), or any other governmental or regulatory body or
official(s) or self-regulatory organization regarding a possible violation of
law, rules, or regulations, (C) (1) prohibits or restricts you from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the SEC,
Congress, and any agency Inspector General, or making other






--------------------------------------------------------------------------------





disclosures that are protected under the whistleblower provisions of federal law
or regulation or (2) requires that you obtain the prior authorization of Tyson
or Tyson’s General Counsel to make any such reports or disclosures, and you are
not required to notify Tyson or Tyson’s General Counsel that you have made such
reports or disclosures, or (D) prohibits or restricts you from voluntarily
disclosing information about your own compensation; provided that, if permitted
by law, upon receipt of any subpoena, court order or other legal process
compelling the disclosure of any such information or documents covered by the
Agreement, you shall give prompt written notice to Tyson to permit Tyson to
protect its interests to the fullest extent possible, including, but not limited
to, by seeking a protective order.
(iv)
You will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. Furthermore,
if you file a lawsuit for retaliation by Tyson for reporting a suspected
violation of law, you may disclose Tyson’s trade secrets to your attorney and
use the trade secret information in the court proceeding if you: (1) file any
document containing the trade secret under seal; and (2) do not disclose the
trade secret, except pursuant to court order.

(b)Creative Works.
(i)
“Creative Works” include, but are not limited to, all original works of
authorship, inventions, discoveries, designs, computer hardware and software,
algorithms, programming, scripts, applets, databases, database structures, or
other proprietary information, business ideas, and related improvements and
devices, which are conceived, developed, or made by you, either alone or with
others, in whole or in part, on or off Tyson’s premises, (A) during your
employment with Tyson, (B) with the use of the time, materials, or facilities of
Tyson, (C) relating to any product, service, or activity of Tyson of which you
have knowledge, or (D) suggested by or resulting from any work performed by you
for Tyson. Creative Works do not include inventions or other works developed by
you entirely on your own time without using Tyson’s equipment,






--------------------------------------------------------------------------------





supplies, facilities, or trade secret information except for those inventions or
works developed during your employment with Tyson that either: (1) relate at the
time of conception or reduction to practice of the invention to Tyson’s
business, or actual or demonstrably anticipated research or development of
Tyson; or (2) result from any work performed by you for Tyson.
(ii)
To the extent any rights in the Creative Works are not already owned by Tyson,
you irrevocably assign and transfer to Tyson all proprietary rights, including,
but not limited to, all patent, copyright, trade secret, trademark, and
publicity rights, in the Creative Works and agree that Tyson will be the sole
and exclusive owner of all right, title, and interest in the Creative Works.
Tyson will have the right to use all Creative Works, whether original or
derivative, in any manner whatsoever and in any medium now known or later
developed. You agree not, at any time, to assert any claim, ownership, or other
interest in any of the Creative Works or Confidential Information.

(iii)
Both during and after your employment, you agree to execute any documents
necessary to effectuate the assignment to Tyson of the Creative Works, and will
execute all papers and perform any other lawful acts reasonably requested by
Tyson for the preparation, prosecution, procurement, and maintenance of any
trademark, copyright, and/or patent rights in and for the Creative Works, You
further agree that you will not be entitled to any compensation in addition to
the salary paid to you during the development of the Creative Works. In the
event Tyson is unable for any reason to secure your signature to any document
Tyson reasonably requests you to execute under this Section 6(b), you hereby
irrevocably designate and appoint Tyson and its authorized officers and agents
as your agents and attorneys-in-fact to act for and in your behalf and instead
of you to execute such document with the same legal force and effect as if
executed by you.

(c)No Restrictions on Employment. You are being employed or continuing to be
employed by Tyson with the understanding that (i) you are free to enter into
employment or continued employment with Tyson, (ii) your employment with Tyson
will not violate any agreement you may have with a third party (e.g., existing
employment, non-compete, intellectual property ownership, and/or non-disclosure
agreements) and (iii) only Tyson is entitled to the benefit of your work. If you
have any agreements with a prior employer, you are required to provide such
agreements to Tyson prior to executing this Agreement. Tyson has no interest in
using any other person’s patents, copyrights, trade secrets, or trademarks in an





--------------------------------------------------------------------------------





unlawful manner. You should be careful not to disclose to Tyson any intellectual
property or confidential information of your prior employers or anyone else or
misapply proprietary rights that Tyson has no right to use and you further
represent and warrant that you have either already returned or have coordinated
the return of all such information to any prior employer.
(d)Removal and Return of Tyson Property. All written materials, records, data,
and other documents prepared or possessed by you during your employment with
Tyson are Tyson’s property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are
Tyson’s property. You agree not to remove any property of Tyson, including, but
not limited to, any Confidential Information or Creative Works, from Tyson’s
premises, except as authorized under Tyson’s policies or with the prior written
approval of Tyson’s General Counsel or Chief Human Resources Officer. Unless
specifically authorized by Tyson in writing, you may not place Tyson
Confidential Information or Creative Works on Removable Media, as defined below.
On Tyson’s request, your acceptance of other employment, or the termination of
your employment for any reason, you will immediately return to Tyson all Tyson
property, including all Confidential Information and Creative Works and any and
all documents and materials that contain, refer to, or relate in any way to any
Confidential Information, as well as any other property of Tyson in your
possession or control, including all electronic and telephonic equipment, credit
cards, security badges, and passwords. You will permit Tyson to inspect any
property provided by Tyson to you or developed by you as a result of or in
connection with your employment with Tyson when you accept other employment or
otherwise separate from your employment, regardless of where the property is
located. For purposes of this Section 6(d), “Removable Media” means portable or
removable hard disks, floppy disks, USB memory drives, zip disks, optical disks,
CDs, DVDs, digital film, memory cards (e.g., Secure Digital (SD), Memory Sticks
(MS), CompactFlash (CF), SmartMedia (SM), MultiMediaCard (MMC), and xD-Picture
Card (xD)), magnetic tape, and all other removable data storage media.
(e)Non-Competition.
(i)
You acknowledge that Tyson conducts business throughout the United States and in
other territories throughout the world, and that Tyson may expand its operations
to include additional territories from time to time, and that your duties and
services impact Tyson’s conducting business throughout all of the territories in
which Tyson operates. Accordingly, you acknowledge the need for certain
restrictions contained in this Agreement, without limitation as to location or
geography within the territories in which Tyson operates, including the United
States.






--------------------------------------------------------------------------------





(ii)
You agree that during your employment with Tyson, and for a period of 24 months
thereafter, you will not directly or indirectly, on behalf of yourself or in
conjunction with any other person, company or entity, own (other than less
than 5% ownership in a publicly traded company), manage, operate, or participate
in the ownership, management, operation, or control of, or be employed by or a
consultant to any person, company or entity (A) which is in competition with
Tyson, or (B) which would benefit from your using or disclosing, whether or not
intentionally, Confidential Information of Tyson.

(iii)
You agree that during your employment with Tyson and for a period of 24 months
thereafter you will not directly or indirectly, on behalf of you or any other
person, company or entity, participate in the planning, research or development
of any strategies or methodologies, similar to strategies or methodologies,
utilized or developed by Tyson, excluding general industry knowledge, for which
you had access to, utilized or developed during the 36 months preceding your
Termination Date. You agree that nothing in this Section 6(e) shall limit your
confidentiality obligations in this Agreement.

(iv)
Further, you understand and agree that during your employment and the restricted
time periods thereafter as designated in this Agreement, while you may gather
information to investigate other employment opportunities, you shall not make
plans or prepare to compete, solicit or take on activities which are in
violation of this Agreement. You are required to show this Agreement to all new
employers prior to accepting new employment and Tyson shall also be permitted to
show this Agreement to all new employers as well. In addition, before accepting
a position or entering into a relationship with any person, company or entity
that is, in whole or in part, a competitor, or could reasonably be construed to
be a competitor, or is taking steps to become a competitor, with Tyson, you are
required to inform Tyson of the identity of such person, company or entity and
your anticipated responsibilities for, or relationship with, such person,
company or entity.

(f)Non-Solicitation. You agree that during your employment with Tyson and for a
period of 36 months thereafter, you will not, nor will you assist any third
party to, directly or indirectly (i) raid, hire, solicit, encourage or attempt
to persuade any employee or independent contractor of Tyson, or any person who
was an employee or independent contractor of Tyson during the 6 months preceding
the Termination Date, to leave the employ of or terminate a relationship with
Tyson; (ii) interfere with the performance by





--------------------------------------------------------------------------------





any such persons of their duties for Tyson; (iii) solicit, encourage or attempt
to persuade any person, company or entity that was a customer or vendor of Tyson
during the 6 months preceding your Termination Date to terminate, diminish or
modify its relationship with Tyson, or (iv) communicate with any such person,
company or entity for the purposes prohibited in Section 6(e).
(g)Non-Disparagement.
(i)
You agree that you shall not at any time engage in any form of conduct, or make
any statement or representation, either oral or written, that disparages,
impugns or otherwise impairs the reputation, goodwill or interests of Tyson, or
any of its officers, directors, shareholders, managing members, representatives,
and/or employees or agents in either the individual or representative capacities
of any of the foregoing individuals (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments). Nor shall you direct, arrange or encourage others to make any such
derogatory or disparaging statements on your behalf.

(ii)
Tyson agrees that it will advise its directors and executive officers not to
make any statement or representation that disparages, impugns or otherwise
impairs your reputation and Tyson further agrees not to make any official,
public statement or representation that disparages, impugns or otherwise impairs
your reputation.

(iii)
Nothing in this Section 6, however, shall prevent you or Tyson from providing
truthful testimony or information in any proceeding or in response to any
request from any governmental agency, or judicial, arbitral or self-regulatory
forum, or as otherwise required by law.

7.Remedies.
(a)Effect of Breach. You acknowledge and agree that, in the event of any breach
by you of the terms and conditions of this Agreement, your accrued benefits
pursuant to the terms of certain benefit plans and programs may be discontinued
or forfeited, in addition to any other rights and remedies Tyson may have at law
or in equity.
(b)You acknowledge that irreparable damage would result to Tyson if the
provisions of this Agreement are not specifically enforced, and that, in
addition to any other legal or equitable relief available, and notwithstanding
any alternative dispute resolution provisions that have been or may be agreed to
between Tyson and you, Tyson shall be entitled to injunctive relief in the event
of any failure to comply with the provisions of this Agreement. If you violate
any of the terms of this Agreement, you will indemnify





--------------------------------------------------------------------------------





Tyson for the expenses, including but not limited to reasonable attorneys’ fees,
incurred by Tyson in enforcing this Agreement.
(c)Clawback Policies. In addition to any other remedies provided in this
Section 7, all amounts payable under this Agreement are subject to any policy,
whether in existence as of the Effective Date or later adopted, established by
Tyson that provides for the clawback or recovery of amounts that were previously
paid to you in accordance with and pursuant to the terms and conditions of such
policy. Tyson will make any determinations for clawback or recover in its sole
discretion and in accordance with any applicable law or regulation.
(d)Further, notwithstanding any other provisions of this Agreement, if within
one year of the termination of your employment, Tyson becomes aware of facts
that would have allowed Tyson to terminate your employment for Cause (within the
meaning of Section 3), then, to the extent permitted by law:
(i)
Tyson may elect to cancel any and all payments of benefits otherwise due to you,
but not yet paid, under this Agreement or otherwise; and

(ii)
you will refund to Tyson any amounts, plus interest, previously paid by Tyson to
you in excess of your Accrued Compensation and Plan Benefits (within the meaning
of Section 4).

(e)Enforcement and Severability. You specifically acknowledge and agree that the
purpose of the restrictions contained in Section 6 is to protect Tyson from
unfair competition, including improper use of the Confidential Information by
you, and that the restrictions and covenants contained therein are reasonable
with respect to both scope and duration of application. Notwithstanding the
foregoing, if any court determines that any of the terms herein are
unreasonable, invalid or unenforceable, the court shall interpret, alter, amend
or modify any or all of the terms to include as much of the scope, time period
and intent as will render the restrictions enforceable, and then as modified,
enforce the terms. Each covenant and restriction contained in this Agreement is
independent of each other such covenant and restriction, and if any such
covenant or restriction is held for any reason to be invalid, unenforceable and
incapable of corrective modification, then the invalidity or unenforceability of
such covenant or restriction shall not invalidate, affect or impair in any way
the validity and enforceability of any other such covenant or restriction.
8.General.
(a)Notices. All written notices, requests and other communications provided
pursuant to this Agreement shall be deemed to have been duly given, if delivered
in person or by courier, or by facsimile transmission or sent by express,
registered or certified mail, postage prepaid addressed, if to you, at the most
recent address on record in Tyson’s human resources information system, and if
to Tyson, at its headquarters:







--------------------------------------------------------------------------------





Tyson Foods, Inc.
Attn: Chief Human Resources Officer
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999
(b)Modification/Entire Agreement. This Agreement contains all the terms and
conditions agreed upon by the parties hereto, and no other agreements, oral or
otherwise, regarding the subject matter of this Agreement shall be deemed to
exist or bind either of the parties hereto, except for any pre-employment
confidentiality agreement that may exist between the parties or any agreement or
policy specifically referenced herein. This Agreement cannot be modified except
by a writing signed by both parties.
(c)Assignment. This Agreement shall be binding upon you, your heirs, executors
and personal representatives and upon Tyson, its successors and assigns. You
acknowledge that the services to be rendered by you are unique and personal. You
may not assign, transfer or pledge your rights or delegate your duties or
obligations under this Agreement, in whole or in part, without first obtaining
the written consent of the CLDC Chairman.
(d)Applicable Law. You acknowledge that this Agreement is performable at various
locations throughout the United States and specifically performable wholly or
partly within the State of Arkansas and consent to the validity, interpretation,
performance and enforcement of this Agreement being governed by the internal
laws of said State of Arkansas, without giving effect to the conflicts of laws
provisions thereof.
(e)Jurisdiction and Venue of Disputes. The courts of Washington County, Arkansas
shall have exclusive jurisdiction and be the venue of all disputes between Tyson
and you, whether such disputes arise from this Agreement or otherwise. In
addition, you expressly waive any right that you may have to sue or be sued in
the county of your residence and consent to venue in Washington County,
Arkansas. The parties acknowledge that, by signing this Agreement, they are
waiving any right that they may have to a trial by jury for any matter related
to this Agreement.
(f)Funding. All payments provided under this Agreement, other than payments made
pursuant to a plan which provides otherwise, shall be paid from the general
funds of Tyson, and no special or separate fund shall be established, and no
other segregation of assets made, to assure payment. You shall have no right,
title or interest whatever in or to any investments which Tyson may make to aid
Tyson in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from Tyson hereunder, such right shall be
no greater than the right of an unsecured creditor of Tyson.
9.Special Tax Considerations.





--------------------------------------------------------------------------------





(a)Tax Withholding. Tyson shall provide for the withholding of any taxes
required to be withheld by federal, state and local law with respect to any
payments in cash and/or other property made by or on behalf of Tyson to or for
your benefit under this Agreement or otherwise.
(b)Excise Tax. Notwithstanding the foregoing, if the total payments to be paid
to you under this Agreement, along with any other payments to you by Tyson,
would result in you being subject to the excise tax imposed by Section 4999 of
the Code (commonly referred to as the “Golden Parachute Tax”), Tyson shall
reduce the aggregate payments to the largest amount which can be paid to you
without triggering the excise tax, but only if and to the extent that such
reduction would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson. In the case of a reduction in the total
payments subject to this Section 9(b), such payments will be reduced in the
following order: (i) payments that are payable in cash that are valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above will be
made in the following manner: first, a pro-rata reduction of cash payment and
payments and benefits due in respect of any equity not subject to Section 409A,
and second, a pro-rata reduction of cash payments and payments and benefits due
in respect of any equity subject to Section 409A as deferred compensation.
(c)Separation from Service. In the event that the termination of your employment
does not constitute a “separation from service” as defined in Code Section 409A,
including all regulations and other guidance issued pursuant thereto, your
rights to the payments and benefits described in Section 4 will vest upon the
Termination Date, but no payment to you that is subject to Code Section 409A
will be paid until you incur a separation from service (or until six (6) months
after such date if you are a “specified employee” pursuant to subsection (d) of
this Section 9), and any amounts that would otherwise have been paid before such
date will be paid instead as soon as practicable after such date.
(d)Six-Month Delay in Payment. Notwithstanding anything to the contrary in this
Agreement, if you are a “specified employee” as defined and applied in Code
Section 409A as of your





--------------------------------------------------------------------------------





Termination Date, then, to the extent any payment under this Agreement or any
Tyson plan or policy constitutes deferred compensation (after taking into
account any applicable exemptions from Code Section 409A, including those
specified in subsection (f) of this Section) and to the extent required by Code
Section 409A, no payments due under this Agreement or any Tyson plan or policy
may be made until the earlier of: (i) the first (1st) day following the six
(6) month anniversary of your Termination Date and (ii) your date of death;
provided, however, that any payments delayed during the six (6) month period
will be paid in the aggregate as soon as reasonably practicable following the
six (6) month anniversary of your Termination Date.
(e)Expense Reimbursement. In no event will an expense be reimbursed after
December 31 of the calendar year following the calendar year in which the
expense was incurred. You are not permitted to receive a payment or other
benefit in lieu of reimbursement under Section 2(e).
(f)Application of Exemptions. For purposes of Code Section 409A, each “payment”
(as defined by Code Section 409A) made under this Agreement will be considered a
“separate payment.” In addition, for purposes of Code Section 409A, each such
payment will be deemed exempt from Code Section 409A to the fullest extent
possible under (i) the “short-term deferral” exemption of Treasury Regulation §
1.409A-1 ((b)(4), and (ii) with respect to any additional amounts paid no later
than the second (2nd) calendar year following the calendar year containing your
Termination Date, the “involuntary separation” pay exemption of Treasury
Regulation § 1.409A-l(b)(9)(iii), which are hereby incorporated by reference.
(g)Effect of Release. Any amounts that are not exempt from Code Section 409A
under paragraph (f) above, and which are paid subject to your execution of a
Release that provides for a consideration period and revocation period that
crosses two calendar years, shall be paid on the first payroll date in the
second calendar year that occurs on or after the expiration of the revocation
period, regardless of the date the Release is signed.
(h)Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement will be interpreted and administered in such a
manner that the payments to you are either exempt from, or comply with, the
requirements of Code Section 409A.




SIGNATURE PAGE FOLLOWS











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
YOU ACKNOWLEDGE THAT YOU HAVE COMPLETELY READ THE ABOVE, HAVE BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAVE BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF YOUR CHOOSING BEFORE SIGNING. YOU FURTHER ACKNOWLEDGE THAT
YOU ARE SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS, COERCION, OR
UNDUE INFLUENCE AND THEREBY AGREE TO ALL OF THE TERMS AND CONDITIONS CONTAINED
HEREIN.
/s/ Samuel Dean Banks Jr.    
Samuel Dean Banks Jr
11/6/19    
(Date)
Tyson Foods, Inc.
By /s/ Gaurdie E. Banister Jr.
Title Chair CLDC
Date 11/7/19    





